db GRAFFENRIED, J.
This bill Avas filed for the sale of certain lands described in the bill. The description of the lands sought to be sold is legally insufficient, and is void for uncertainty. The land sought to be sold is described as “225 acres lying on E. y2 of sec. 29, Tp. 21, R. 22, starting at the half-mile stake on the north sec. line, running due south to a made corner on the dividing line of said sec., and then running east Avith the cross-fence at the south to a made corner at the end of said fence, and then running south to the original line.”
It is, of course, necessary that, in proceedings of this character, the lands shall be so- described in the bill, and in the decree ordering a sale pursuant to the prayer of the bill, that the purchaser shall obtain the title to the lands intended to be sold. — Griffin v. Hall, 111 Ala. 601, 20 South. 485; Hunnicutt v. Head, 179 Ala. 567, 60 South. 831.
The above description is not only uncertain in itself, but there is, in our opinion, nothing in the bill Avhich affords legally sufficient data by reference to Avhich the' uncertain description may be made certain. It is true that the bill alleges that the lands Avere set aside as doAver to Sarah Ann Welden; but the bill then goes further and describes the doioer lands in the same identical, uncertain way as the lands are described in the bill, and Avhich description Ave have above quoted.
The above defect in the bill Avas aptly pointed out by demurrer, and Ave are of the opinion that the chancellor properly sustained the demurrer to the bill on the stated ground.
It may be that 225 acres of land Avere set aside to Sarah Ann Welden as doAver, under the above uncertain and void description. If so, a correct description of the lands Avhich Avere actually set apart to her may probably be obtained by a survey, or by some other *173method. The bill can then be amended by properly describing therein the lands sought to be sold, and the identity of the lands thus properly described in the bill as amended can be established by evidence. — Caston, et al. v. McCord, 130 Ala. 318, 30 South. 431.
The decree of the court below is affirmed.
Affirmed.
Anderson, C. J., and McClellan and Somerville, JJ., concur.